DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al (US 2018/0173721).
Regarding claim 1, Araki teaches a method comprising: connecting a file storage application that processes file operations with a block storage application that processes block operations by establishing multiple communication sessions between the file storage application and the block storage 10application ([0090 - The file control unit 130C issues a write request to write the state information of the file control unit 130C to the shared memory 113 to the block control unit 120C via the logical control path 304C (step S2001)); and exposing multiple logical volumes provided by the block storage application to the file storage application over the multiple communication sessions established between the file storage application and the block (Figure 1, 111A-C Logical Volumes).  
Regarding claim 2, Araki teaches wherein exposing the logical volumes to the file storage application further comprises: exposing a different subset of the logical volumes to the file storage application 20over each one of the communication sessions (Figure 3, 224 Logical Vol Number); and exposing each individual logical volume to the file storage application through a single corresponding logical path (Figure 3, 221-222 I/O path number and type).  
Regarding claim 3, Araki teaches further comprising:  25balancing the logical volumes across the multiple communication sessions between the file storage application and the block storage application such that the subsets of the logical volumes exposed to the file storage application over the communication sessions each contain an equal number of logical volumes (Figure 3, 224 – paths 1 and 2 have equal number of Logical vols).  
Regarding claim 430	Rega, Araki teaches wherein the number of logical volumes contained in each - 22 -Attorney Docket No.: subset of the logical volumes exposed to the file storage application over one of the communication sessions is equal to the total number of logical volumes provided by the block storage application to the file storage application divided by a total number of the communication sessions established between the file storage application and the block 5storage application (Figure 3, path 3 – 3 paths / 3 vols = 1, path 3 has 1 vol).  
Regarding claim 5, Araki teaches further comprising: in response to detecting the creation of a new logical volume provided by the block storage application to the file storage application, exposing the new logical volume 10to the file storage application over one of the communication sessions currently exposing a smallest subset of the logical volumes to the file ([0070 - When "logical I/O path" is included in the creation instruction, the block control unit 120 may set the "logical I/O path" to the I/O path type 222. When an I/O path number is included in the creation instruction, the block control unit 120 may set the I/O path number to the I/O path number 221).  
Regarding claim 6, Araki teaches further comprising: wherein the subsets of the logical volumes exposed to the file storage application 15over the communication sessions are balanced across the communication sessions by the block storage application (Figure 3, 224 – paths 1 and 2 have equal number of Logical vols). 
Regarding claim 7, further comprising: wherein the subsets of the logical volumes exposed to the file storage application 20over the communication sessions are balanced across the communication sessions by the file storage application (Figure 3, 224 – paths 1 and 2 have equal number of Logical vols).  .
Claims 8-15 are rejected using similar reasoning seen in the rejection of claims 1-7 due to reciting similar limitation but directed towards a data storage system and computer program product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        


/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166